


Exhibit 10.16

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), made this
6th day of November 2008, is entered into by Sepracor Inc., a Delaware
corporation with its principal place of business at 84 Waterford Drive,
Marlborough, Massachusetts 01752-7231(the “Company”), and Adrian Adams, residing
at 322 Winfield Road, Devon, Pennsylvania 19333 (the “Executive”).

 

The Company desires to employ the Executive and the Executive desires to be
employed by the Company, and in connection therewith the Company and the
Executive entered into an Employment Agreement, dated March 1, 2007 (the
“Original Agreement”).  The Company and the Executive wish to amend and restate
the Original Agreement as provided for herein.  In consideration of the mutual
covenants and promises contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, the parties agree that the Original Agreement is amended and
restated in its entirety as follows:

 


1.             TERM OF EMPLOYMENT.  THE COMPANY HEREBY AGREES TO EMPLOY THE
EXECUTIVE AND THE EXECUTIVE HEREBY ACCEPTS EMPLOYMENT WITH THE COMPANY, UPON THE
TERMS SET FORTH IN THIS AGREEMENT, FOR THE PERIOD COMMENCING ON MARCH 1, 2007
(THE “COMMENCEMENT DATE”) AND ENDING ON MARCH 1, 2012 (THE “TERM”). 
NOTWITHSTANDING THE FOREGOING, THE TERM SHALL BE EXTENDED AUTOMATICALLY WITHOUT
FURTHER ACTION BY EITHER PARTY BY ONE (1) ADDITIONAL YEAR (ADDED TO THE END OF
THE TERM) ON EACH SUCCEEDING ANNIVERSARY OF  MARCH 1, 2012, UNLESS EITHER PARTY
SHALL HAVE SERVED WRITTEN NOTICE UPON THE OTHER PARTY AT LEAST SIXTY (60) DAYS
PRECEDING THE DATE UPON WHICH SUCH TERM WOULD

 

--------------------------------------------------------------------------------


 


END (SUCH PERIOD, AS IT MAY BE EXTENDED, THE “EMPLOYMENT PERIOD”), UNLESS SOONER
TERMINATED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 4.


 


2.             TITLE AND CAPACITY.  THE EXECUTIVE SHALL INITIALLY SERVE AS
PRESIDENT AND CHIEF OPERATING OFFICER OF THE COMPANY AND IN THAT CAPACITY
EXECUTIVE SHALL REPORT DIRECTLY TO THE CHIEF EXECUTIVE OFFICER OF THE COMPANY
AND SHALL, EXCEPT AS PERMITTED HEREBY, DEVOTE ALL OF HIS BUSINESS TIME AND
SERVICES TO THE BUSINESS AND AFFAIRS OF THE COMPANY.  THE COMPANY ACKNOWLEDGES
THAT IT IS THE PRESENT EXPECTATION OF THE BOARD AND THE PARTIES HERETO THAT
EXECUTIVE WILL BE ELECTED TO THE POSITION OF CHIEF EXECUTIVE OFFICER WITHIN SIX
MONTHS OF THE COMMENCEMENT DATE.  AT SUCH TIME AS THE EXECUTIVE IS ELECTED TO
THE POSITION OF CHIEF EXECUTIVE OFFICER, HE SHALL REPORT DIRECTLY TO THE BOARD
AND SHALL ASSUME THE DUTIES AND RESPONSIBILITIES INHERENT IN SUCH POSITION AND
SUCH OTHER DUTIES AND RESPONSIBILITIES AS THE BOARD SHALL FROM TIME TO TIME
REASONABLY ASSIGN TO HIM.


 

Executive shall also perform such other duties consistent with his position at
such time as may be reasonably assigned by the Chief Executive Officer (if
Executive does not then hold such position) and/or the Board of Directors of the
Company (the “Board”) from time to time.  Executive shall serve on the Board and
may also serve as a director or officer of any of the Company’s operating
subsidiaries if the Executive shall be elected to such position, for no
additional compensation or benefits.  The Executive hereby accepts such service
and agrees to undertake the duties and responsibilities inherent in such
positions.  The Executive agrees to abide by the rules, regulations,
instructions, personnel practices and policies of the Company and any changes
therein that may be adopted from time to time by the Company.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, Executive shall be entitled to
engage in (a) service on the board of directors of a no more than three other
companies, businesses or trade organizations, provided, that, the Executive
shall provide the Company prior written notice of his intention to join any such
board and provided further that he shall not serve on the board of any entity
that competes with the Company, (b) service on the board of directors of
not-for-profit or charitable organizations, (c) other charitable activities and
community affairs and (d) managing his personal investments and affairs, in each
case to the extent such activities do not materially interfere with the
performance of his duties and responsibilities to the Company.

 


3.             COMPENSATION AND BENEFITS.


 


3.1           SALARY.  DURING THE TERM OF THIS AGREEMENT, THE COMPANY AGREES TO
PAY TO THE EXECUTIVE A BASE SALARY AT THE ANNUALIZED RATE OF $800,000 (“BASE
SALARY”) COMMENCING ON THE COMMENCEMENT DATE.  THE BASE SALARY SHALL BE SUBJECT
TO ANNUAL REVIEW BY THE BOARD BUT SHALL NOT BE REDUCED BELOW $800,000 PER
ANNUM.  SUCH SALARY SHALL BE PAYABLE TO EXECUTIVE IN BI-WEEKLY INSTALLMENTS AND
IN ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL PROCEDURES.


 


3.2           BONUS.  THE EXECUTIVE SHALL BE ELIGIBLE FOR A PERFORMANCE-BASED
ANNUAL BONUS FOR EACH FISCAL YEAR OF THE TERM (THE “ANNUAL BONUS”).  THE ANNUAL
BONUS SHALL BE BASED UPON ANNUAL QUANTITATIVE AND QUALITATIVE PERFORMANCE
TARGETS AS ESTABLISHED BY THE BOARD IN ITS SOLE DISCRETION IN ACCORDANCE WITH
THE COMPANY’S BONUS PLAN; PROVIDED, THAT THE EXECUTIVE’S ANNUAL BONUS LEVEL
TARGET SHALL BE SET AT ONE HUNDRED PERCENT (100%) OF BASE SALARY.  FOR FISCAL
YEAR 2007, THE EXECUTIVE SHALL BE ENTITLED TO A PRO RATA GUARANTEED BONUS BASED
ON AN ANNUAL BONUS OF ONE HUNDRED PERCENT (100%) OF

 

3

--------------------------------------------------------------------------------


 


HIS BASE SALARY.  THE ANNUAL BONUS IS NOT EARNED UNTIL THE CLOSE OF BUSINESS ON
THE LAST BUSINESS DAY OF THE COMPANY’S FISCAL YEAR.  ANY ANNUAL BONUS PAYABLE
HEREUNDER SHALL BE PAYABLE, IF AT ALL, AFTER THE DATE OF THE DELIVERY OF THE
AUDITED FINANCIAL STATEMENTS FOR THE APPLICABLE FISCAL YEAR.


 


3.3           STOCK AND OPTION GRANT.  AT THE FIRST MEETING OF THE COMPENSATION
COMMITTEE OF THE BOARD OF DIRECTORS FOLLOWING THE EXECUTIVE’S FIRST DAY OF
EMPLOYMENT, THE COMPANY SHALL GRANT TO THE EXECUTIVE, UNDER THE COMPANY’S 2000
STOCK INCENTIVE PLAN (THE “STOCK PLAN”), 125,000 SHARES OF RESTRICTED STOCK AND
AN OPTION TO PURCHASE 500,000 SHARES OF COMPANY STOCK (THE “INITIAL GRANT”). 
THE TERMS AND CONDITIONS OF THE INITIAL GRANT (OTHER THAN THE EXERCISE PRICE PER
SHARE, WHICH SHALL BE EQUAL TO THE CLOSING PRICE OF THE COMPANY’S STOCK ON THE
GRANT DATE) SHALL BE SET FORTH IN THE AWARD AGREEMENTS ATTACHED HERETO AS
SCHEDULES A AND B.  THE STOCK OPTION PORTION OF THE INITIAL GRANT SHALL VEST IN
FIVE EQUAL INSTALLMENTS ON EACH OF THE FIRST FIVE ANNIVERSARIES OF THE GRANT
DATE, AND THE RESTRICTED STOCK AWARD PORTION OF THE INITIAL GRANT SHALL VEST IN
THREE EQUAL INSTALLMENTS ON EACH OF THE FIRST THREE ANNIVERSARIES OF THE GRANT
DATE.  THE BOARD, IN ITS SOLE DISCRETION, MAY GRANT FURTHER INCENTIVE
COMPENSATION AWARDS TO THE EXECUTIVE FROM TIME TO TIME.  THE COMPANY REPRESENTS
AND WARRANTS TO EXECUTIVE THAT THE COMPANY HAS FULL POWER AND AUTHORITY, SUBJECT
TO COMPENSATION COMMITTEE APPROVAL, AND SHARES AVAILABLE UNDER THE STOCK PLAN TO
MAKE THE INITIAL GRANT.


 


3.4           BENEFITS.  THE EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN ALL
BONUS AND BENEFIT PROGRAMS THAT THE COMPANY ESTABLISHES AND MAKES AVAILABLE TO
ITS EMPLOYEES, TO THE EXTENT THAT THE EXECUTIVE IS ELIGIBLE UNDER (AND SUBJECT
TO THE PROVISIONS OF) THE PLAN DOCUMENTS GOVERNING THOSE PROGRAMS.  THE
EXECUTIVE SHALL BE ENTITLED TO FOUR (4) WEEKS

 

4

--------------------------------------------------------------------------------



 


PAID VACATION PER YEAR, ACCRUING AT A RATE OF 1.67 DAYS PER MONTH DURING THE
EMPLOYMENT PERIOD AND TO BE TAKEN AT SUCH TIMES AS MAY BE REASONABLY DETERMINED
BY EXECUTIVE CONSISTENT WITH HIS DUTIES.


 


3.5           REIMBURSEMENT OF EXPENSES.  THE COMPANY SHALL REIMBURSE THE
EXECUTIVE FOR ALL REASONABLE TRAVEL (WHICH SHALL BE DEEMED TO INCLUDE FIRST
CLASS AIRFARE OR REIMBURSEMENT OR EQUIVALENT TO A FIRST CLASS AIRFARE TICKET IN
THE EVENT EXECUTIVE USES HIS PERSONAL TIME-SHARE AIRCRAFT), ENTERTAINMENT AND
OTHER EXPENSES INCURRED OR PAID BY THE EXECUTIVE IN CONNECTION WITH, OR RELATED
TO, THE PERFORMANCE OF HIS DUTIES, RESPONSIBILITIES OR SERVICES UNDER THIS
AGREEMENT OR IN CONNECTION WITH EXECUTIVE’S COMMUTING TO AND FROM HIS PERSONAL
RESIDENCE IN THE PHILADELPHIA AREA AND THE COMPANY’S OFFICES, UPON PRESENTATION
BY THE EXECUTIVE OF DOCUMENTATION, EXPENSE STATEMENTS, VOUCHERS AND/OR SUCH
OTHER SUPPORTING INFORMATION AS THE COMPANY MAY REQUEST.


 


3.6           HOUSING EXPENSES.  THE COMPANY UNDERSTANDS THAT THE EXECUTIVE
INTENDS TO MAINTAIN HIS PRIMARY RESIDENCE OUTSIDE THE MASSACHUSETTS AREA.  THE
COMPANY AGREES TO PROVIDE THE EXECUTIVE WITH A HOUSING ALLOWANCE FOR REASONABLE
HOUSING AND LIVING EXPENSES OF $5,600 PER MONTH, RELATED TO THE RENTAL OR
PURCHASE OF A HOME, WITHIN SUITABLE DISTANCE TO THE COMPANY’S HEADQUARTERS,
WHICH PAYMENT SHALL BE MADE ON A FULLY TAX GROSSED-UP BASIS.  THE COMPANY ALSO
WILL REIMBURSE THE EXECUTIVE FOR (I) REASONABLE TRAVEL, MEALS AND LODGING
EXPENSES INCURRED BY HIM FOR UP TO TWO TRIPS FOR THE PURPOSE OF SECURING SUCH
HOUSE OR APARTMENT WITHIN A SUITABLE DISTANCE TO THE COMPANY’S HEADQUARTERS AND
(II) REASONABLE MOVING EXPENSES IN RELOCATING HIS BELONGINGS FROM HIS RESIDENCE
IN FLORIDA TO SUCH HOUSE OR APARTMENT.

 

5

--------------------------------------------------------------------------------



 


3.7           EXECUTIVE’S LEGAL FEES.  THE COMPANY AGREES TO PAY THE EXECUTIVE’S
REASONABLE LEGAL COSTS AND EXPENSES IN CONNECTION WITH NEGOTIATING AND DRAFTING
THIS AGREEMENT UP TO A MAXIMUM OF $15,000.


 


3.8           AUTOMOBILE.  THE COMPANY AGREES TO PROVIDE THE EXECUTIVE WITH AN
AUTOMOBILE ALLOWANCE OR A LEASED AUTOMOBILE WITH A RETAIL VALUE OF UP TO
$75,000, WHICH PAYMENTS SHALL BE MADE ON A FULLY TAX GROSSED-UP BASIS.  IN
ADDITION, THE COMPANY AGREES TO PAY ALL INSURANCE, MAINTENANCE, FUEL AND OTHER
CUSTOMARY COSTS ASSOCIATED WITH OPERATING THE AUTOMOBILE.


 


3.9           WITHHOLDING.  ALL SALARY, BONUS AND OTHER COMPENSATION PAYABLE TO
THE EXECUTIVE SHALL BE SUBJECT TO APPLICABLE WITHHOLDING TAXES.


 


4.             EMPLOYMENT TERMINATION.  THIS AGREEMENT AND THE EMPLOYMENT OF THE
EXECUTIVE UNDER THIS AGREEMENT SHALL TERMINATE UPON THE OCCURRENCE OF ANY OF THE
FOLLOWING:


 


4.1           AT THE ELECTION OF THE EXECUTIVE IF THE COMPANY FAILS TO NAME HIM
CHIEF EXECUTIVE OFFICER OF THE COMPANY WITHIN SIX (6) MONTHS FROM THE
COMMENCEMENT DATE, ON THE DATE OF SUCH ELECTION.


 


4.2           ON THE EXPIRATION DATE OF THE EMPLOYMENT PERIOD.


 


4.3           AT THE ELECTION OF THE COMPANY, FOR CAUSE (AS DEFINED BELOW),
IMMEDIATELY UPON WRITTEN NOTICE BY THE COMPANY TO THE EXECUTIVE, WHICH NOTICE
SHALL IDENTIFY THE CAUSE UPON WHICH TERMINATION IS BASED.  FOR THE PURPOSES OF
THIS SECTION 4.3, CAUSE FOR TERMINATION SHALL MEAN:  (A) THE EXECUTIVE’S WILLFUL
AND CONTINUED FAILURE TO SUBSTANTIALLY PERFORM HIS REASONABLE ASSIGNED DUTIES
(OTHER THAN ANY SUCH FAILURE RESULTING FROM INCAPACITY DUE TO PHYSICAL OR MENTAL
ILLNESS OR ANY FAILURE AFTER THE EXECUTIVE GIVES

 

6

--------------------------------------------------------------------------------



 


NOTICE OF TERMINATION FOR GOOD REASON AND GOOD REASON EXISTS), WHICH FAILURE IS
NOT CURED WITHIN 30 DAYS AFTER A WRITTEN DEMAND FOR SUBSTANTIAL PERFORMANCE IS
RECEIVED BY THE EXECUTIVE FROM THE BOARD OF DIRECTORS OF THE COMPANY WHICH
SPECIFICALLY IDENTIFIES THE MANNER IN WHICH THE BOARD OF DIRECTORS BELIEVES THE
EXECUTIVE HAS NOT SUBSTANTIALLY PERFORMED THE EXECUTIVE’S DUTIES; (B) THE
EXECUTIVE’S WILLFUL ENGAGEMENT IN ILLEGAL CONDUCT OR GROSS MISCONDUCT WHICH IS
MATERIALLY AND DEMONSTRABLY INJURIOUS TO THE COMPANY; OR (C) A MATERIAL BREACH
OF SECTION 6 OR 7 THIS AGREEMENT BY THE EXECUTIVE.  FOR PURPOSES OF THIS
SECTION 4.3, NO ACT OR FAILURE TO ACT BY THE EXECUTIVE SHALL BE CONSIDERED
“WILLFUL” UNLESS IT IS DONE, OR OMITTED TO BE DONE, IN BAD FAITH AND WITHOUT
REASONABLE BELIEF THAT THE EXECUTIVE’S ACTION OR OMISSION WAS IN THE BEST
INTERESTS OF THE COMPANY.


 


4.4           UPON THE DEATH OR DISABILITY OF THE EXECUTIVE.  AS USED IN THIS
AGREEMENT, THE TERM “DISABILITY” SHALL MEAN THE EXECUTIVE’S ABSENCE FROM THE
FULL-TIME PERFORMANCE OF THE EXECUTIVE’S DUTIES WITH THE COMPANY FOR ONE HUNDRED
EIGHTY (180) CONSECUTIVE CALENDAR DAYS AS A RESULT OF INCAPACITY DUE TO MENTAL
OR PHYSICAL ILLNESS WHICH IS DETERMINED TO BE TOTAL AND PERMANENT BY A PHYSICIAN
SELECTED BY THE COMPANY OR ITS INSURERS AND ACCEPTABLE TO THE EXECUTIVE OR THE
EXECUTIVE’S LEGAL REPRESENTATIVE.


 


4.5           AT THE ELECTION OF THE EXECUTIVE FOR GOOD REASON AS DEFINED
HEREIN.  THE EXECUTIVE MAY TERMINATE HIS EMPLOYMENT FOR GOOD REASON AT ANY TIME,
FOLLOWING 30-DAYS PRIOR WRITTEN NOTICE OF SUCH TERMINATION TO THE COMPANY.  SUCH
NOTICE SHALL PROVIDE FACTUAL DETAILS OF THE BASIS BEHIND SUCH TERMINATION AND
THE COMPANY SHALL HAVE A THIRTY (30) DAY PERIOD THEREAFTER TO CURE SUCH MATTER. 
AS USED HEREIN, THE TERM “GOOD REASON” SHALL MEAN:  (A) A MATERIAL BREACH BY THE
COMPANY OF THE TERMS OF THIS

 

7

--------------------------------------------------------------------------------



 


AGREEMENT, INCLUDING THE FAILURE TO PAY BASE SALARY OR ANY ANNUAL BONUS WHEN
DUE; OR (B) ANY MATERIAL ADVERSE CHANGE BY THE COMPANY IN EXECUTIVE’S TITLES,
AUTHORITIES, DUTIES, RESPONSIBILITIES OR LINES OF REPORTING INCONSISTENT WITH
THE TERMS HEREOF OR THE ASSIGNMENT TO EXECUTIVE BY THE COMPANY OF TITLES,
AUTHORITIES, DUTIES, RESPONSIBILITIES OR LINES OF REPORTING INCONSISTENT WITH
THE TERMS HEREOF, OR (C) A RELOCATION OF THE OFFICES OF THE COMPANY WHERE THE
EXECUTIVE IS WORKING TO AN AREA MORE THAN FORTY (40) MILES FROM THE LOCATION OF
SUCH OFFICES AS OF THE DATE HEREOF.


 


4.6           AT THE ELECTION OF THE EXECUTIVE WITHOUT GOOD REASON, UPON NOT
LESS THAN SIXTY (60) CALENDAR DAYS PRIOR WRITTEN NOTICE OF TERMINATION BY THE
EXECUTIVE TO THE COMPANY; PROVIDED, HOWEVER, THAT THE COMPANY MAY, IN ITS SOLE
DISCRETION, DETERMINE THAT THE TERMINATION OF THE EXECUTIVE SHALL BECOME
EFFECTIVE IMMEDIATELY AND IN WHICH CASE THE TERMINATION SHALL STILL BE
CONSIDERED AT THE ELECTION OF THE EXECUTIVE WITHOUT GOOD REASON.


 


4.7           AT THE ELECTION OF THE COMPANY, WITHOUT CAUSE, UPON NOT LESS THAN
SIXTY (60) DAYS WRITTEN NOTICE TO EXECUTIVE.


 


4.8           AT THE ELECTION OF THE COMPANY OR THE EXECUTIVE IN CONNECTION WITH
A CHANGE IN CONTROL OF THE COMPANY AS SET FORTH IN THE EXECUTIVE RETENTION
AGREEMENT BETWEEN THE COMPANY AND THE EXECUTIVE (THE “ERA”), DATED AS OF THE
DATE HEREOF.  FOR PURPOSES OF THIS AGREEMENT, “CHANGE IN CONTROL” SHALL HAVE THE
MEANING SET FORTH IN THE ERA.


 


5.             EFFECT OF TERMINATION.


 


5.1           TERMINATION FOR FAILING TO NAME EXECUTIVE CEO.  IN THE EVENT THE
COMPANY FAILS TO NAME EXECUTIVE TO THE POSITION OF CHIEF EXECUTIVE OFFICER OF
THE

 

8

--------------------------------------------------------------------------------



 


COMPANY WITHIN SIX (6) MONTHS FROM THE COMMENCEMENT DATE, AND HE ELECTS TO
TERMINATE HIS EMPLOYMENT, PROVIDED THE EXECUTIVE EXECUTES AND DOES NOT REVOKE A
SEPARATION AGREEMENT AND RELEASE OF CLAIMS FOR THE BENEFIT OF THE COMPANY
SUBSTANTIALLY IN THE FORM SET FORTH ON SCHEDULE C HERETO (THE “SEPARATION
AGREEMENT”), THE COMPANY SHALL PAY OR CAUSE TO BE PAID TO EXECUTIVE, WITHIN
THIRTY (30) DAYS OF THE DATE OF HIS TERMINATION: (1) A LUMP-SUM PAYMENT OF TWO
MILLION DOLLARS ($2,000,000); AND (2) THE AMOUNT OF ANY ACCRUED BUT UNPAID BASE
SALARY, UNUSED VACATION AND UNREIMBURSED BUSINESS, HOUSING AND AUTOMOBILE
EXPENSES AND THE COMPANY THEREAFTER SHALL HAVE NO FURTHER OBLIGATION TO
EXECUTIVE UNDER THIS AGREEMENT, OTHER THAN FOR PAYMENT OF ANY OTHER AMOUNTS OR
BENEFITS ACCRUED AND VESTED UNDER ANY APPLICABLE BENEFIT PLAN OR OTHERWISE IN
ACCORDANCE WITH APPLICABLE LAW.


 


5.2           NON-RENEWAL, TERMINATION WITHOUT GOOD REASON BY THE EXECUTIVE OR
TERMINATION FOR CAUSE BY THE COMPANY.  IN THE EVENT THE EXECUTIVE’S EMPLOYMENT
IS TERMINATED BY NON-RENEWAL PURSUANT TO SECTION 4.2, FOR CAUSE BY THE COMPANY
PURSUANT TO SECTION 4.3, OR AT THE ELECTION OF THE EXECUTIVE PURSUANT TO
SECTION 4.6, THE COMPANY SHALL PAY TO THE EXECUTIVE THE COMPENSATION AND
BENEFITS OTHERWISE PAYABLE TO HIM UNDER SECTION 3 THROUGH THE LAST CALENDAR DAY
OF HIS ACTUAL EMPLOYMENT BY THE COMPANY.


 


5.3           TERMINATION FOR DEATH OR DISABILITY.  IN THE EVENT THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY DEATH OR BECAUSE OF DISABILITY PURSUANT TO
SECTION 4.4, THE COMPANY SHALL PAY TO THE ESTATE OF THE EXECUTIVE OR TO THE
EXECUTIVE, AS THE CASE MAY BE, (A) WITHIN THIRTY (30) DAYS OF THE DATE OF THE
EXECUTIVE’S DEATH OR DETERMINATION OF DISABILITY, THE COMPENSATION WHICH WOULD
OTHERWISE BE PAYABLE TO THE EXECUTIVE UP TO THE

 

9

--------------------------------------------------------------------------------



 


END OF THE MONTH IN WHICH THE TERMINATION OF HIS EMPLOYMENT BECAUSE OF DEATH OR
DISABILITY OCCURS; AND (B) AN ANNUAL BONUS IN AN AMOUNT EQUAL TO THE TOTAL BONUS
HE WOULD BE PAID FOR SUCH YEAR, IF ANY, MULTIPLIED BY A FRACTION, THE NUMERATOR
OF WHICH IS THE NUMBER OF DAYS IN THE YEAR THAT HAVE ELAPSED SINCE JANUARY 1 AND
THE DENOMINATOR OF WHICH IS 365, PAYABLE WHEN BONUSES ARE PAID FOR THAT YEAR (A
“PRO RATA BONUS”).  IN ADDITION, THE COMPANY SHALL PERMIT EXECUTIVE OR
EXECUTIVE’S ESTATE OR REPRESENTATIVE TO EXERCISE THE VESTED STOCK OPTION PORTION
OF THE INITIAL GRANT FOR A PERIOD OF NO LESS THAN ONE YEAR AFTER ANY SUCH
TERMINATION OF EMPLOYMENT.


 


5.4           TERMINATION BY THE EXECUTIVE WITH GOOD REASON OR BY THE COMPANY
WITHOUT “CAUSE”.  IN THE EVENT THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE
EXECUTIVE WITH GOOD REASON PURSUANT TO SECTION 4.5 OR BY THE COMPANY WITHOUT
CAUSE PURSUANT TO SECTION 4.7, THE COMPANY SHALL PAY TO THE EXECUTIVE THE
COMPENSATION AND BENEFITS OTHERWISE PAYABLE TO HIM UNDER SECTION 3 THROUGH THE
LAST CALENDAR DAY OF HIS ACTUAL EMPLOYMENT BY THE COMPANY.  IN ADDITION,
PROVIDED THE EXECUTIVE EXECUTES AND DOES NOT REVOKE THE SEPARATION AGREEMENT,
THE COMPANY SHALL: (1) CONTINUE TO PAY THE EXECUTIVE THE BASE SALARY FOR
TWENTY-FOUR (24) MONTHS IN ACCORDANCE WITH THE COMPANY’S REGULAR PAYROLL
PRACTICES; (2) PAY THE EXECUTIVE A PRO RATA BONUS; (3) PAY THE EXECUTIVE, IN
BI-WEEKLY INSTALLMENTS, OVER A TWENTY-FOUR MONTH PERIOD, AN AMOUNT EQUAL IN THE
AGGREGATE TO TWO (2) TIMES THE AVERAGE ANNUAL BONUS EARNED FOR THE TWO YEARS
PRIOR TO THE DATE OF HIS TERMINATION (IN THE EVENT EXECUTIVE HAS NOT BEEN
EMPLOYED FOR A SUFFICIENT PERIOD TO EARN TWO SUCH BONUSES, SUCH CALCULATION
SHALL BE MADE ASSUMING EXECUTIVE EARNED A BONUS FOR ANY SUCH YEAR AT A TARGET
LEVEL OF PERFORMANCE (TAKING INTO ACCOUNT ANY MINIMUM BONUS AMOUNT));
(4) PROVIDE TO THE EXECUTIVE FOR TWO (2) YEARS

 

10

--------------------------------------------------------------------------------



 


FOLLOWING THE DATE OF HIS TERMINATION, PAYMENT OF COBRA PREMIUMS FOR MEDICAL,
DENTAL, AND VISION BENEFITS PURSUANT TO PLANS MAINTAINED BY THE COMPANY UNDER
WHICH EXECUTIVE AND/OR EXECUTIVE’S FAMILY IS ELIGIBLE TO RECEIVE BENEFITS;
PROVIDED, HOWEVER, THAT, NOTWITHSTANDING THE FOREGOING, THE BENEFITS DESCRIBED
IN THIS SUBSECTION MAY BE DISCONTINUED PRIOR THE END OF THE PERIOD, BUT ONLY TO
THE EXTENT, THAT EXECUTIVE RECEIVES SUBSTANTIALLY SIMILAR BENEFITS FROM A
SUBSEQUENT EMPLOYER; AND (5) PERMIT EXECUTIVE TO EXERCISE THE STOCK OPTION
PORTION OF THE INITIAL GRANT FOR A PERIOD OF NO LESS THAN SIX MONTHS AFTER THE
DATE OF TERMINATION.


 


5.5           PARTICIPATION IN EXECUTIVE RETIREMENT HEALTH BENEFIT PROGRAM. 
FOLLOWING THE DATE OF THE EXECUTIVE’S TERMINATION, FOR ANY REASON WHATSOEVER,
AND, IF APPLICABLE, THE TWENTY-FOUR (24) MONTH PERIOD REFERRED TO IN
SECTION 5.4(4) OR THE PERIOD REFERRED TO IN SECTION 4.2(B) OF THE ERA, IN THE
EVENT THE EXECUTIVE ELECTS TO PARTICIPATE IN THE COMPANY’S EXECUTIVE RETIREE
HEALTH BENEFIT PROGRAM SET FORTH ON EXHIBIT A HERETO (THE “PROGRAM”), HE WILL
REIMBURSE THE COMPANY WITH RESPECT TO HIS PARTICIPATION IN THE PROGRAM AT THE
LESSER OF (A) THE ACTUAL COST TO THE COMPANY OF THE EMPLOYEE’S PARTICIPATION AND
(B) THE RATE APPLICABLE TO FORMER EMPLOYEES OF THE COMPANY TO ELECT COBRA HEALTH
COVERAGE.


 


5.6           TERMINATION FOLLOWING A CHANGE IN CONTROL.  IN THE EVENT THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED PURSUANT TO SECTION 4.8 BY THE COMPANY OR
BY THE EXECUTIVE WITHIN 24 MONTHS FOLLOWING THE CHANGE IN CONTROL DATE, AS
DEFINED IN THE ERA, THE EXECUTIVE WILL BE ENTITLED TO THE BENEFITS SET FORTH IN
THE ERA IN ACCORDANCE WITH THE TERMS OF THE ERA.

 

11

--------------------------------------------------------------------------------


 


5.7           PAYMENTS SUBJECT TO SECTION 409A.


 


(A)           SUBJECT TO THIS SECTION 5.7, PAYMENTS OR BENEFITS UNDER SECTION 5 
SHALL BEGIN ONLY UPON THE DATE OF A “SEPARATION FROM SERVICE” OF THE EXECUTIVE
(DETERMINED AS SET FORTH BELOW) WHICH OCCURS ON OR AFTER THE TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT.  THE FOLLOWING RULES SHALL APPLY WITH RESPECT TO
DISTRIBUTION OF THE PAYMENTS AND BENEFITS, IF ANY, TO BE PROVIDED TO THE
EXECUTIVE UNDER SECTION 5, AS APPLICABLE:


 

(I)            IT IS INTENDED THAT EACH INSTALLMENT OF THE PAYMENTS AND BENEFITS
PROVIDED UNDER SECTION 5  SHALL BE TREATED AS A SEPARATE “PAYMENT” FOR PURPOSES
OF SECTION 409A OF THE CODE AND THE GUIDANCE ISSUED THEREUNDER
(“SECTION 409A”).  NEITHER THE COMPANY NOR THE EXECUTIVE SHALL HAVE THE RIGHT TO
ACCELERATE OR DEFER THE DELIVERY OF ANY SUCH PAYMENTS OR BENEFITS EXCEPT TO THE
EXTENT SPECIFICALLY PERMITTED OR REQUIRED BY SECTION 409A.

 

(II)           IF, AS OF THE DATE OF THE “SEPARATION FROM SERVICE” OF THE
EXECUTIVE FROM THE COMPANY, THE EXECUTIVE IS NOT A “SPECIFIED EMPLOYEE” (WITHIN
THE MEANING OF SECTION 409A), THEN EACH INSTALLMENT OF THE PAYMENTS AND BENEFITS
SHALL BE MADE ON THE DATES AND TERMS SET FORTH IN SECTION 5.

 

(III)          IF, AS OF THE DATE OF THE “SEPARATION FROM SERVICE” OF THE
EXECUTIVE FROM THE COMPANY, THE EXECUTIVE IS A “SPECIFIED EMPLOYEE” (WITHIN THE
MEANING OF SECTION 409A), THEN:

 

(1)           EACH INSTALLMENT OF THE PAYMENTS AND BENEFITS DUE UNDER SECTION 5
THAT, IN ACCORDANCE WITH THE DATES AND TERMS SET FORTH HEREIN, WILL IN ALL
CIRCUMSTANCES, REGARDLESS OF WHEN THE SEPARATION FROM SERVICE OCCURS, BE PAID
WITHIN THE SHORT-TERM DEFERRAL PERIOD (AS HEREINAFTER DEFINED) SHALL BE TREATED
AS A SHORT-TERM

 

12

--------------------------------------------------------------------------------


 

DEFERRAL WITHIN THE MEANING OF TREASURY REGULATION SECTION 1.409A-1(B)(4) TO THE
MAXIMUM EXTENT PERMISSIBLE UNDER SECTION 409A.  FOR PURPOSES OF THIS AGREEMENT,
THE “SHORT-TERM DEFERRAL PERIOD” MEANS THE PERIOD ENDING ON THE LATER OF THE
15TH DAY OF THE THIRD MONTH FOLLOWING THE END OF THE EXECUTIVE’S TAX YEAR IN
WHICH THE SEPARATION FROM SERVICE OCCURS AND THE 15TH DAY OF THE THIRD MONTH
FOLLOWING THE END OF THE COMPANY’S TAX YEAR IN WHICH THE SEPARATION FROM SERVICE
OCCURS; AND

 

(2)           EACH INSTALLMENT OF THE PAYMENTS AND BENEFITS DUE UNDER SECTION 5
THAT IS NOT DESCRIBED IN SECTION 5.7 (A)(III)(1) AND THAT WOULD, ABSENT THIS
SUBSECTION, BE PAID WITHIN THE SIX-MONTH PERIOD FOLLOWING THE “SEPARATION FROM
SERVICE” OF THE EXECUTIVE FROM THE COMPANY SHALL NOT BE PAID UNTIL THE DATE THAT
IS SIX MONTHS AND ONE DAY AFTER SUCH SEPARATION FROM SERVICE (OR, IF EARLIER,
THE EXECUTIVE’S DEATH), WITH ANY SUCH INSTALLMENTS THAT ARE REQUIRED TO BE
DELAYED BEING ACCUMULATED DURING THE SIX-MONTH PERIOD AND PAID IN A LUMP SUM ON
THE DATE THAT IS SIX MONTHS AND ONE DAY FOLLOWING THE EXECUTIVE’S SEPARATION
FROM SERVICE AND ANY SUBSEQUENT INSTALLMENTS, IF ANY, BEING PAID IN ACCORDANCE
WITH THE DATES AND TERMS SET FORTH HEREIN; PROVIDED, HOWEVER, THAT THE PRECEDING
PROVISIONS OF THIS SENTENCE SHALL NOT APPLY TO ANY INSTALLMENT OF PAYMENTS AND
BENEFITS IF AND TO THE MAXIMUM EXTENT THAT THAT SUCH INSTALLMENT IS DEEMED TO BE
PAID UNDER A SEPARATION PAY PLAN THAT DOES NOT PROVIDE FOR A DEFERRAL OF
COMPENSATION BY REASON OF THE APPLICATION OF TREASURY
REGULATION 1.409A-1(B)(9)(III) (RELATING TO SEPARATION PAY UPON AN INVOLUNTARY
SEPARATION FROM SERVICE).  ANY INSTALLMENTS THAT QUALIFY FOR THE EXCEPTION UNDER
TREASURY REGULATION SECTION 1.409A-1(B)(9)(III) MUST BE PAID NO LATER THAN THE
LAST DAY OF THE EXECUTIVE’S SECOND TAXABLE YEAR FOLLOWING HIS TAXABLE YEAR IN
WHICH THE SEPARATION FROM SERVICE OCCURS.

 

13

--------------------------------------------------------------------------------

 


(B)           THE DETERMINATION OF WHETHER AND WHEN A SEPARATION FROM SERVICE OF
THE EXECUTIVE FROM THE COMPANY HAS OCCURRED SHALL BE MADE AND IN A MANNER
CONSISTENT WITH, AND BASED ON THE PRESUMPTIONS SET FORTH IN, TREASURY REGULATION
SECTION 1.409A-1(H).  SOLELY FOR PURPOSES OF THIS SECTION 5.6 (B), “COMPANY”
SHALL INCLUDE ALL PERSONS WITH WHOM THE COMPANY WOULD BE CONSIDERED A SINGLE
EMPLOYER UNDER SECTION 414(B) AND 414(C) OF THE CODE.


 


(C)           ALL REIMBURSEMENTS AND IN-KIND BENEFITS PROVIDED UNDER THE
AGREEMENT SHALL BE MADE OR PROVIDED IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTION 409A TO THE EXTENT THAT SUCH REIMBURSEMENTS OR IN-KIND BENEFITS ARE
SUBJECT TO SECTION 409A.


 


6.             NON-COMPETITION AND NON-SOLICITATION.


 


(A)           WHILE THE EXECUTIVE IS EMPLOYED BY THE COMPANY AND FOR A PERIOD OF
TWELVE (12) MONTHS FOLLOWING THE EXECUTIVE’S TERMINATION OR CESSATION OF SUCH
EMPLOYMENT FOR ANY REASON, THE EXECUTIVE WILL NOT DIRECTLY OR INDIRECTLY:


 

(I)            ENGAGE IN ANY BUSINESS OR ENTERPRISE (WHETHER AS AN OWNER,
PARTNER, OFFICER, EMPLOYEE, DIRECTOR, INVESTOR, LENDER, CONSULTANT, INDEPENDENT
CONTRACTOR OR OTHERWISE, EXCEPT AS THE HOLDER OF NOT MORE THAN 5% OF THE
COMBINED VOTING POWER OF THE OUTSTANDING STOCK OF A PUBLICLY HELD COMPANY) THAT
(A) IS COMPETITIVE WITH THE COMPANY’S BUSINESS AND (B) DEVELOPS, DESIGNS,
PRODUCES, MARKETS, SELLS OR RENDERS ANY PRODUCT OR SERVICE COMPETITIVE WITH ANY
PRODUCT OR SERVICE DEVELOPED, PRODUCED, MARKETED, SOLD OR RENDERED BY THE
COMPANY WHILE THE EXECUTIVE WAS EMPLOYED BY THE COMPANY;

 

14

--------------------------------------------------------------------------------


 

(II)           EITHER ALONE OR IN ASSOCIATION WITH OTHERS, RECRUIT OR SOLICIT
ANY PERSON WHO WAS EMPLOYED BY THE COMPANY AT ANY TIME DURING THE PERIOD OF THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, EXCEPT FOR AN INDIVIDUAL WHOSE
EMPLOYMENT WITH THE COMPANY HAS BEEN TERMINATED FOR A PERIOD OF SIX MONTHS OR
LONGER; AND

 

(III)          EITHER ALONE OR IN ASSOCIATION WITH OTHERS, SOLICIT, DIVERT OR
TAKE AWAY, OR ATTEMPT TO DIVERT OR TAKE AWAY, THE BUSINESS OR PATRONAGE OF ANY
OF THE CLIENTS, CUSTOMERS OR ACCOUNTS, OR PROSPECTIVE CLIENTS, CUSTOMERS OR
ACCOUNTS, OF THE COMPANY WHICH WERE CONTACTED, SOLICITED OR SERVED BY THE
EXECUTIVE WHILE HE WAS EMPLOYED BY THE COMPANY.

 


(B)           IF ANY RESTRICTION SET FORTH IN THIS SECTION 6 IS FOUND BY ANY
COURT OF COMPETENT JURISDICTION TO BE UNENFORCEABLE BECAUSE IT EXTENDS FOR TOO
LONG A PERIOD OF TIME OR OVER TOO GREAT A RANGE OF ACTIVITIES OR IN TOO BROAD A
GEOGRAPHIC AREA, IT SHALL BE INTERPRETED TO EXTEND ONLY OVER THE MAXIMUM PERIOD
OF TIME, RANGE OF ACTIVITIES OR GEOGRAPHIC AREA AS TO WHICH IT MAY BE
ENFORCEABLE.


 


(C)           THE EXECUTIVE ACKNOWLEDGES THAT THE RESTRICTIONS CONTAINED IN THIS
AGREEMENT ARE NECESSARY FOR THE PROTECTION OF THE BUSINESS AND GOODWILL OF THE
COMPANY AND ARE CONSIDERED BY THE EXECUTIVE TO BE REASONABLE FOR SUCH PURPOSE. 
THE EXECUTIVE AGREES THAT ANY MATERIAL BREACH OF THIS AGREEMENT WILL CAUSE THE
COMPANY SUBSTANTIAL AND IRREVOCABLE DAMAGE AND THEREFORE, IN THE EVENT OF ANY
SUCH MATERIAL BREACH, IN ADDITION TO SUCH OTHER REMEDIES WHICH MAY BE AVAILABLE,
THE COMPANY SHALL HAVE THE RIGHT TO SEEK SPECIFIC PERFORMANCE AND INJUNCTIVE
RELIEF WITHOUT POSTING A BOND.

 

15

--------------------------------------------------------------------------------



 


(D)           THE GEOGRAPHIC SCOPE OF THIS SECTION SHALL EXTEND TO ANYWHERE THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS DOING BUSINESS DURING THE TERM OR HAS
PLANS, DURING THE TERM, TO DO BUSINESS.


 


(E)           THE EXECUTIVE AGREES TO PROVIDE A COPY OF THIS AGREEMENT TO ALL
PERSON AND ENTITIES WITH WHOM THE EXECUTIVE SEEKS TO BE HIRED OR DO BUSINESS
BEFORE ACCEPTING EMPLOYMENT OR ENGAGEMENT WITH ANY OF THEM.


 


(F)            IF THE EXECUTIVE VIOLATES THE PROVISIONS OF THIS SECTION, THE
EXECUTIVE SHALL CONTINUE TO BE HELD BY THE RESTRICTIONS SET FORTH IN THIS
SECTION, UNTIL A PERIOD EQUAL TO THE PERIOD OF RESTRICTION HAS EXPIRED WITHOUT
ANY VIOLATION.


 


7.             PROPRIETARY INFORMATION AND DEVELOPMENTS.


 


7.1           PROPRIETARY INFORMATION.


 


(A)           THE EXECUTIVE AGREES THAT ALL INFORMATION, WHETHER OR NOT IN
WRITING, OF A PRIVATE, SECRET OR CONFIDENTIAL NATURE CONCERNING THE COMPANY’S
BUSINESS, BUSINESS RELATIONSHIPS OR FINANCIAL AFFAIRS (COLLECTIVELY,
“PROPRIETARY INFORMATION”) IS AND SHALL BE THE EXCLUSIVE PROPERTY OF THE
COMPANY.  BY WAY OF ILLUSTRATION, BUT NOT LIMITATION, PROPRIETARY INFORMATION
MAY INCLUDE DISCOVERIES, INVENTIONS, PRODUCTS, PRODUCT IMPROVEMENTS, PRODUCT
ENHANCEMENTS, PROCESSES, METHODS, TECHNIQUES, FORMULAS, COMPOSITIONS, COMPOUNDS,
NEGOTIATION STRATEGIES AND POSITIONS, PROJECTS, DEVELOPMENTS, PLANS (INCLUDING
BUSINESS AND MARKETING PLANS), RESEARCH DATA, CLINICAL DATA, FINANCIAL DATA
(INCLUDING SALES, COSTS, PROFITS AND PRICING METHODS), PERSONNEL DATA, COMPUTER
PROGRAMS (INCLUDING SOFTWARE USED PURSUANT TO A LICENSE AGREEMENT), CUSTOMER AND
SUPPLIER LISTS, AND CONTACTS AT OR KNOWLEDGE OF CUSTOMERS OR PROSPECTIVE
CUSTOMERS OF THE COMPANY.  EXCEPT AS REQUIRED BY APPLICABLE LAW, THE EXECUTIVE
WILL NOT DISCLOSE ANY PROPRIETARY

 

16

--------------------------------------------------------------------------------



 


INFORMATION TO ANY PERSON OR ENTITY OTHER THAN EMPLOYEES OF THE COMPANY OR USE
THE SAME FOR ANY PURPOSES (OTHER THAN IN THE PERFORMANCE OF HIS DUTIES AS AN
EMPLOYEE OF THE COMPANY) WITHOUT PRIOR WRITTEN APPROVAL FROM THE BOARD OF
DIRECTORS OR A DESIGNEE OF THE BOARD OF DIRECTORS, EITHER DURING OR AFTER HIS
EMPLOYMENT WITH THE COMPANY, UNLESS AND UNTIL SUCH PROPRIETARY INFORMATION HAS
BECOME PUBLIC KNOWLEDGE WITHOUT FAULT BY THE EXECUTIVE.


 


(B)           THE EXECUTIVE AGREES THAT ALL FILES, DOCUMENTS, LETTERS,
MEMORANDA, REPORTS, RECORDS, DATA, SKETCHES, DRAWINGS, METHODS, LABORATORY
NOTEBOOKS, PROGRAM LISTINGS, COMPUTER EQUIPMENT OR DEVICES, COMPUTER PROGRAMS OR
OTHER WRITTEN, PHOTOGRAPHIC, OR OTHER TANGIBLE MATERIAL CONTAINING PROPRIETARY
INFORMATION, WHETHER CREATED BY THE EXECUTIVE OR OTHERS, WHICH SHALL COME INTO
HIS CUSTODY OR POSSESSION, SHALL BE AND ARE THE EXCLUSIVE PROPERTY OF THE
COMPANY AND ARE TO BE USED BY THE EXECUTIVE ONLY IN THE PERFORMANCE OF HIS
DUTIES FOR THE COMPANY.  ALL SUCH MATERIALS OR COPIES THEREOF AND ALL TANGIBLE
PROPERTY OF THE COMPANY IN THE CUSTODY OR POSSESSION OF THE EXECUTIVE SHALL BE
DELIVERED TO THE COMPANY UPON THE EARLIER OF (I) A REQUEST BY THE COMPANY OR
(II) TERMINATION OF HIS EMPLOYMENT.  AFTER SUCH DELIVERY, THE EXECUTIVE SHALL
NOT RETAIN ANY SUCH MATERIALS OR COPIES THEREOF OR ANY SUCH TANGIBLE PROPERTY.


 


(C)           THE EXECUTIVE AGREES THAT HIS OBLIGATION NOT TO DISCLOSE OR TO USE
INFORMATION AND MATERIALS OF THE TYPES SET FORTH IN SUBSECTIONS (A) AND
(B) ABOVE, AND HIS OBLIGATION TO RETURN MATERIALS AND TANGIBLE PROPERTY SET
FORTH IN SUBSECTION (B) ABOVE, ALSO EXTENDS TO SUCH TYPES OF INFORMATION,
MATERIALS AND TANGIBLE PROPERTY OF CUSTOMERS OF THE COMPANY OR SUPPLIERS TO THE
COMPANY OR OTHER THIRD PARTIES WHO MAY HAVE DISCLOSED OR ENTRUSTED THE SAME TO
THE COMPANY OR TO THE EXECUTIVE.

 

17

--------------------------------------------------------------------------------



 


7.2           DEVELOPMENTS.


 


(A)           THE EXECUTIVE WILL MAKE FULL AND PROMPT DISCLOSURE TO THE COMPANY
OF ALL INVENTIONS, CREATIONS, IMPROVEMENTS, DISCOVERIES, TRADE SECRETS, SECRET
PROCESSES, TECHNOLOGY, KNOW-HOW, COPYRIGHTABLE MATERIALS, METHODS, DEVELOPMENTS,
SOFTWARE, AND WORKS OF AUTHORSHIP OR OTHER CREATIVE WORKS, WHETHER PATENTABLE OR
NOT, WHICH ARE CREATED, MADE, CONCEIVED OR REDUCED TO PRACTICE BY HIM OR UNDER
HIS DIRECTION OR JOINTLY WITH OTHERS DURING HIS EMPLOYMENT BY THE COMPANY,
WHETHER OR NOT DURING NORMAL WORKING HOURS OR ON THE PREMISES OF THE COMPANY
(ALL OF WHICH ARE COLLECTIVELY REFERRED TO IN THIS AGREEMENT AS “DEVELOPMENTS”).


 


(B)           THE EXECUTIVE AGREES TO ASSIGN AND DOES HEREBY ASSIGN TO THE
COMPANY (OR ANY PERSON OR ENTITY DESIGNATED BY THE COMPANY) ALL HIS RIGHT, TITLE
AND INTEREST IN AND TO ALL DEVELOPMENTS AND ALL RELATED PATENTS, PATENT
APPLICATIONS, COPYRIGHTS AND COPYRIGHT APPLICATIONS.   HOWEVER, THIS SUBSECTION
(B) SHALL NOT APPLY TO DEVELOPMENTS THAT DO NOT RELATE TO ANY BUSINESS OR
RESEARCH AND DEVELOPMENT CONDUCTED OR PLANNED TO BE CONDUCTED BY THE COMPANY AT
THE TIME SUCH DEVELOPMENT IS CREATED, MADE, CONCEIVED OR REDUCED TO PRACTICE AND
THAT ARE MADE AND CONCEIVED BY THE EXECUTIVE NOT DURING NORMAL WORKING HOURS,
NOT ON THE COMPANY’S PREMISES AND NOT USING THE COMPANY’S TOOLS, DEVICES,
EQUIPMENT OR PROPRIETARY INFORMATION.  THE EXECUTIVE UNDERSTANDS THAT, TO THE
EXTENT THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF ANY
STATE THAT PRECLUDES A REQUIREMENT IN AN EMPLOYEE AGREEMENT TO ASSIGN CERTAIN
CLASSES OF INVENTIONS MADE BY AN EMPLOYEE, THIS SUBSECTION (B) SHALL BE
INTERPRETED NOT TO APPLY TO ANY INVENTION THAT A COURT RULES AND/OR THE COMPANY
AGREES FALLS WITHIN SUCH

 

18

--------------------------------------------------------------------------------



 


CLASSES.  THE EXECUTIVE ALSO HEREBY WAIVES ALL CLAIMS TO MORAL RIGHTS IN ANY
DEVELOPMENTS.


 


(C)           THE EXECUTIVE AGREES TO COOPERATE FULLY WITH THE COMPANY AND TO
TAKE SUCH FURTHER ACTIONS AS MAY BE NECESSARY OR DESIRABLE, BOTH DURING AND
AFTER HIS EMPLOYMENT WITH THE COMPANY, WITH RESPECT TO THE PROCUREMENT,
MAINTENANCE AND ENFORCEMENT OF COPYRIGHTS, PATENTS AND OTHER INTELLECTUAL
PROPERTY RIGHTS (BOTH IN THE UNITED STATES AND FOREIGN COUNTRIES) RELATING TO
DEVELOPMENTS.  THE EXECUTIVE SHALL SIGN ALL PAPERS, INCLUDING, WITHOUT
LIMITATION, COPYRIGHT APPLICATIONS, PATENT APPLICATIONS, DECLARATIONS, OATHS,
FORMAL ASSIGNMENTS, ASSIGNMENTS OF PRIORITY RIGHTS AND POWERS OF ATTORNEY, THAT
THE COMPANY MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO PROTECT ITS RIGHTS AND
INTERESTS IN ANY DEVELOPMENT.  THE EXECUTIVE FURTHER AGREES THAT IF THE COMPANY
IS UNABLE, AFTER REASONABLE EFFORT, TO SECURE THE SIGNATURE OF THE EXECUTIVE ON
ANY SUCH PAPERS, THE EXECUTIVE VICE PRESIDENT OF RESEARCH AND DEVELOPMENT OR THE
GENERAL COUNSEL OF THE COMPANY SHALL BE ENTITLED TO EXECUTE ANY SUCH PAPERS AS
THE AGENT AND THE ATTORNEY-IN-FACT OF THE EXECUTIVE, AND THE EXECUTIVE HEREBY
IRREVOCABLY DESIGNATES AND APPOINTS THE EXECUTIVE VICE PRESIDENT OF RESEARCH AND
DEVELOPMENT OR THE GENERAL COUNSEL OF THE COMPANY AS HIS AGENT AND
ATTORNEY-IN-FACT TO EXECUTE ANY SUCH PAPERS ON HIS BEHALF AND TO TAKE ANY AND
ALL ACTIONS AS THE COMPANY MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO PROTECT
ITS RIGHTS AND INTERESTS IN ANY DEVELOPMENT UNDER THE CONDITIONS DESCRIBED IN
THIS SENTENCE.


 


7.3           UNITED STATES GOVERNMENT OBLIGATIONS.  THE EXECUTIVE ACKNOWLEDGES
THAT THE COMPANY FROM TIME TO TIME MAY HAVE AGREEMENTS WITH OTHER PARTIES OR
WITH THE UNITED STATES GOVERNMENT, OR AGENCIES THEREOF, WHICH IMPOSE

 

19

--------------------------------------------------------------------------------



 


OBLIGATIONS OR RESTRICTIONS ON THE COMPANY REGARDING INVENTIONS MADE DURING THE
COURSE OF WORK UNDER SUCH AGREEMENTS OR REGARDING THE CONFIDENTIAL NATURE OF
SUCH WORK.  THE EXECUTIVE AGREES TO BE BOUND BY ALL SUCH OBLIGATIONS AND
RESTRICTIONS THAT ARE MADE KNOWN TO THE EXECUTIVE AND TO TAKE ALL ACTION
NECESSARY TO DISCHARGE THE OBLIGATIONS OF THE COMPANY UNDER SUCH AGREEMENTS.


 


7.4           OTHER AGREEMENTS.  THE EXECUTIVE HEREBY REPRESENTS THAT, OTHER
THAN DOCUMENTS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, HE IS NOT
BOUND BY THE TERMS OF ANY AGREEMENT WITH ANY PREVIOUS EMPLOYER OR OTHER PARTY TO
REFRAIN FROM COMPETING, DIRECTLY OR INDIRECTLY, WITH THE BUSINESS OF SUCH
PREVIOUS EMPLOYER OR ANY OTHER PARTY.  THE EXECUTIVE FURTHER REPRESENTS THAT HIS
PERFORMANCE OF ALL THE TERMS OF THIS AGREEMENT AND THE PERFORMANCE OF HIS DUTIES
AS AN EMPLOYEE OF THE COMPANY DOES NOT AND WILL NOT BREACH ANY AGREEMENT TO KEEP
IN CONFIDENCE PROPRIETARY INFORMATION, KNOWLEDGE OR DATA ACQUIRED BY HIM IN
CONFIDENCE OR IN TRUST PRIOR TO HIS EMPLOYMENT WITH THE COMPANY AND THAT THE
EXECUTIVE WILL NOT DISCLOSE TO THE COMPANY OR INDUCE THE COMPANY TO USE ANY
CONFIDENTIAL OR PROPRIETARY INFORMATION, KNOWLEDGE OR MATERIAL BELONGING TO ANY
PREVIOUS EMPLOYER OR OTHERS.  THE EXECUTIVE FURTHER REPRESENTS THAT HIS
PERFORMANCE OF ALL THE TERMS OF THIS AGREEMENT AND THE PERFORMANCE OF HIS DUTIES
AS AN EMPLOYEE OF THE COMPANY DOES NOT AND WILL NOT BREACH ANY AGREEMENT TO
REFRAIN FROM (I) COMPETING, DIRECTLY OR INDIRECTLY, WITH THE BUSINESS OF ANY
FORMER EMPLOYER OR OTHERS OR (II) FROM SOLICITING EMPLOYEES, CUSTOMERS OR
SUPPLIERS OF ANY FORMER EMPLOYER OR OTHERS.


 


8.             INDEMNIFICATION.  THE COMPANY SHALL INDEMNIFY THE EXECUTIVE IN
ACCORDANCE WITH ITS CERTIFICATE OF INCORPORATION AND BY-LAWS.

 

20

--------------------------------------------------------------------------------



 


9.             SURVIVAL.  THE PROVISIONS OF SECTIONS 6, 7 AND 8 SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT FOR ANY REASON.


 


10.           NOTICES.  ANY NOTICES DELIVERED UNDER THIS AGREEMENT SHALL BE
DEEMED DULY DELIVERED THREE (3) BUSINESS DAYS AFTER IT IS SENT BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR ONE (1) BUSINESS
DAY AFTER IT IS SENT FOR NEXT-BUSINESS DAY DELIVERY VIA A REPUTABLE NATIONWIDE
OVERNIGHT COURIER SERVICE, IN EACH CASE TO THE ADDRESS OF THE RECIPIENT SET
FORTH IN THE INTRODUCTORY PARAGRAPH HERETO.  EITHER PARTY MAY CHANGE THE ADDRESS
TO WHICH NOTICES ARE TO BE DELIVERED BY GIVING NOTICE OF SUCH CHANGE TO THE
OTHER PARTY IN THE MANNER SET FORTH IN THIS SECTION 10.


 


11.           COMPLIANCE WITH CODE SECTION 409A.  THIS AGREEMENT IS INTENDED TO
COMPLY WITH THE PROVISIONS OF SECTION 409A AND THE AGREEMENT SHALL, TO THE
EXTENT PRACTICABLE, BE CONSTRUED IN ACCORDANCE THEREWITH.  THE COMPANY MAKES NO
REPRESENTATION OR WARRANTY AND SHALL HAVE NO LIABILITY TO THE EXECUTIVE OR ANY
OTHER PERSON IF ANY PROVISIONS OF THIS AGREEMENT ARE DETERMINED TO CONSTITUTE
DEFERRED COMPENSATION SUBJECT TO SECTION 409A AND DO NOT SATISFY AN EXEMPTION
FROM, OR THE CONDITIONS OF, SECTION 409A.


 


12.           PRONOUNS.  WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUNS USED IN
THIS AGREEMENT SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE OR NEUTER
FORMS, AND THE SINGULAR FORMS OF NOUNS AND PRONOUNS SHALL INCLUDE THE PLURAL,
AND VICE VERSA.


 


13.           ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE ERA,
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND SUPERSEDES ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT
MATTER OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE ORIGINAL AGREEMENT.

 

21

--------------------------------------------------------------------------------



 


14.           AMENDMENT.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY BY A
WRITTEN INSTRUMENT EXECUTED BY BOTH THE COMPANY AND THE EXECUTIVE.


 


15.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS (WITHOUT
REFERENCE TO THE CONFLICT OF LAWS PROVISIONS THEREOF).  ANY ACTION, SUIT OR
OTHER LEGAL PROCEEDING ARISING UNDER OR RELATING TO ANY PROVISION OF THIS
AGREEMENT SHALL BE COMMENCED ONLY IN A COURT OF THE COMMONWEALTH OF
MASSACHUSETTS (OR, IF APPROPRIATE, A FEDERAL COURT LOCATED WITHIN THE
COMMONWEALTH OF MASSACHUSETTS), AND THE COMPANY AND THE EXECUTIVE EACH CONSENTS
TO THE JURISDICTION OF SUCH A COURT.  THE COMPANY AND THE EXECUTIVE EACH HEREBY
IRREVOCABLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER
LEGAL PROCEEDING ARISING UNDER OR RELATING TO ANY PROVISION OF THIS AGREEMENT OR
ANY OTHER DEALING BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
TRANSACTION AND THE RELATIONSHIP THAT IS BEING ESTABLISHED.


 


16.           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF BOTH PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, INCLUDING ANY CORPORATION WITH WHICH OR INTO WHICH THE COMPANY MAY BE
MERGED OR WHICH MAY SUCCEED TO ITS ASSETS OR BUSINESS; PROVIDED, HOWEVER, THAT
THE OBLIGATIONS OF THE EXECUTIVE ARE PERSONAL AND SHALL NOT BE ASSIGNED BY HIM.


 


17.           ACKNOWLEDGMENT.  THE EXECUTIVE STATES AND REPRESENTS THAT HE HAS
HAD AN OPPORTUNITY TO FULLY DISCUSS AND REVIEW THE TERMS OF THIS AGREEMENT WITH
AN ATTORNEY.  THE EXECUTIVE FURTHER STATES AND REPRESENTS THAT HE HAS CAREFULLY
READ THIS AGREEMENT, UNDERSTANDS THE CONTENTS HEREIN, FREELY AND VOLUNTARILY
ASSENTS TO ALL OF THE TERMS AND CONDITIONS HEREOF, AND SIGNS HIS NAME OF HIS OWN
FREE ACT.

 

22

--------------------------------------------------------------------------------



 


18.           MISCELLANEOUS.


 


18.1         NO DELAY OR OMISSION BY THE COMPANY IN EXERCISING ANY RIGHT UNDER
THIS AGREEMENT SHALL OPERATE AS A WAIVER OF THAT OR ANY OTHER RIGHT.  A WAIVER
OR CONSENT GIVEN BY THE COMPANY ON ANY ONE OCCASION SHALL BE EFFECTIVE ONLY IN
THAT INSTANCE AND SHALL NOT BE CONSTRUED AS A BAR TO OR WAIVER OF ANY RIGHT ON
ANY OTHER OCCASION.


 


18.2         THE CAPTIONS OF THE SECTIONS OF THIS AGREEMENT ARE FOR CONVENIENCE
OF REFERENCE ONLY AND IN NO WAY DEFINE, LIMIT OR AFFECT THE SCOPE OR SUBSTANCE
OF ANY SECTION OF THIS AGREEMENT.


 


18.3         IN CASE ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID, ILLEGAL
OR OTHERWISE UNENFORCEABLE, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS SHALL IN NO WAY BE AFFECTED OR IMPAIRED THEREBY.


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

 

Sepracor Inc.

 

 

 

 

 

By:

/s/ Timothy J. Barberich

 

Title:

Chairman of the Board

 

 

 

 

 

/s/ Adrian Adams

 

Adrian Adams

 

23

--------------------------------------------------------------------------------


 

Exhibit A

 

Program Terms

 

The Executive shall be entitled to continued access to health benefits under, at
the Executive’s election, the Company’s Blue Cross Blue Shield PPO Policy or
BlueChoice Policy (the “Policies”), following the Executive’s retirement from
the Company, for so long as (A) the Company continues to offer such Policy and
(B) the Policy allows for such continued access; and, to the extent the Company
no longer maintains at least one of the Policies, or access is no longer allowed
under either of the Policies, the Company shall allow the Executive continued
access to health benefits under a successor policy, or otherwise, for so long as
it offers health benefits to its employees.

 

--------------------------------------------------------------------------------

 

SCHEDULE A
FORM OF RESTRICTED STOCK AGREEMENT

 

SEE ATTACHED AGREEMENT

 

--------------------------------------------------------------------------------

 

SEPRACOR INC.

 

Restricted Stock Agreement

 

Name of Recipient:

 

 

 

Number of shares of restricted common
stock awarded:

 

 

 

Grant Date:

 

 

Sepracor Inc. (the “Company”) has selected you to receive the restricted stock
award described above, which is subject to the provisions of the Company’s 2000
Stock Incentive Plan (the “Plan”) and the terms and conditions contained in this
Restricted Stock Agreement.  Please confirm your acceptance of this restricted
stock award and of the terms and conditions of this Agreement by signing a copy
of this Agreement where indicated below.

 

SEPRACOR INC.

 

 

 

By:

 

 

[insert name and title]

 

 

Accepted and Agreed:

 

 

 

 

 

 

[insert name of recipient]

 

 

 

 

--------------------------------------------------------------------------------


 

SEPRACOR INC.

 

Restricted Stock Agreement

 

The terms and conditions of the award of shares of restricted common stock of
the Company (the “Restricted Shares”) made to the Recipient, as set forth on the
cover page of this Agreement, are as follows:

 

1.             Issuance of Restricted Shares.

 

(a)           The Restricted Shares are issued to the Recipient, effective as of
the Grant Date (as set forth on the cover page of this Agreement), in
consideration of employment services rendered and to be rendered by the
Recipient to the Company.

 

(b)           The Restricted Shares will initially be issued by the Company in
book entry form only, in the name of the Recipient.  Following the vesting of
any Restricted Shares pursuant to Section 2 below, the Company shall, if
requested by the Recipient, issue and deliver to the Recipient a certificate
representing the vested Restricted Shares.   The Recipient agrees that the
Restricted Shares shall be subject to the forfeiture provisions set forth in
Section 3 of this Agreement and the restrictions on transfer set forth in
Section 4 of this Agreement.

 

2.             Vesting.

 

(a)           Vesting Schedule.  Unless otherwise provided in this Agreement or
the Plan, the Restricted Shares shall vest in accordance with the following
vesting schedule:  [     % of the total number of Restricted Shares shall vest
on the first anniversary of the Grant Date and      % of the total number of
Restricted Shares shall vest on each successive anniversary thereafter, through
and including the       anniversary of the Grant Date].  Any fractional number
of Restricted Shares resulting from the application of the foregoing percentages
shall be rounded down to the nearest whole number of Restricted Shares.

 

(b)           Acceleration of Vesting.  Notwithstanding the foregoing vesting
schedule, as provided in the Plan, all unvested Restricted Shares shall vest
effective immediately prior to a Change in Control Event (as defined in the
Plan).

 

3.             Forfeiture of Unvested Restricted Shares Upon Employment
Termination.

 

In the event that the Recipient ceases to be employed by, a director of, or a
consultant or advisor to, the Company for any reason or no reason, with or
without cause all of the Restricted Shares that are unvested as of the time of
such employment termination shall be forfeited immediately and automatically to
the Company, without the payment of any consideration to the Recipient,
effective as of such termination of employment.  The Recipient shall have no
further rights with respect to any Restricted Shares that are so forfeited.  If
the Recipient is employed by a subsidiary of the Company, any references in this
Agreement to employment with the Company shall instead be deemed to refer to
employment with such subsidiary.

 

--------------------------------------------------------------------------------


 

4.             Restrictions on Transfer.

 

                The Recipient shall not sell, assign, transfer, pledge,
hypothecate or otherwise dispose of, by operation of law or otherwise
(collectively “transfer”) any Restricted Shares, or any interest therein, until
such Restricted Shares have vested, except that the Recipient may transfer such
Restricted Shares as part of the sale of all or substantially all of the shares
of capital stock of the Company (including pursuant to a merger or
consolidation).  The Company shall not be required (i) to transfer on its books
any of the Restricted Shares which have been transferred in violation of any of
the provisions of this Agreement or (ii) to treat as owner of such Restricted
Shares or to pay dividends to any transferee to whom such Restricted Shares have
been transferred in violation of any of the provisions of this Agreement.

 

5.             Restrictive Legends.

 

                The book entry account reflecting the issuance of the Restricted
Shares in the name of the Recipient shall bear a legend or other notation upon
substantially the following terms:

 

                “These shares of stock are subject to forfeiture provisions and
restrictions on transfer set forth in a certain Restricted Stock Agreement
between the corporation and the registered owner of these shares (or his or her
predecessor in interest), and such Agreement is available for inspection without
charge at the office of the Secretary of the corporation.”

 

6.             Rights as a Shareholder.

 

                Except as otherwise provided in this Agreement, for so long as
the Recipient is the registered owner of the Restricted Shares, the Recipient
shall have all rights as a shareholder with respect to the Restricted Shares,
whether vested or unvested, including, without limitation, any rights to receive
dividends and distributions with respect to the Restricted Shares and to vote
the Restricted Shares and act in respect of the Restricted Shares at any meeting
of shareholders.

 

7.             Provisions of the Plan.

 

                This Agreement is subject to the provisions of the Plan, a copy
of which is furnished to the Recipient with this Agreement.  As provided in the
Plan, upon the occurrence of a Reorganization Event (as defined in the Plan),
the rights of the Company hereunder (including the right to receive forfeited
Restricted Shares) shall inure to the benefit of the Company’s successor and,
unless the Board determines otherwise, shall apply to the cash, securities or
other property which the Restricted Shares were converted into or exchanged for
pursuant to such Reorganization Event in the same manner and to the same extent
as they applied to the Restricted Shares under this Agreement.

 

8.             Tax Matters.

 

(a)            Acknowledgments; Section 83(b) Election.  The Recipient
acknowledges that he or she is responsible for obtaining the advice of the
Recipient’s own tax advisors with respect to the acquisition of the Restricted
Shares and the Recipient is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents with respect
to the tax consequences relating to the Restricted Shares.  The Recipient
understands that the Recipient (and not the Company) shall be responsible for
the Recipient’s tax liability that may arise in connection with the acquisition,
vesting and/or disposition of the Restricted Shares.

 

--------------------------------------------------------------------------------


 

The Recipient acknowledges that he or she has been informed of the availability
of making an election under Section 83(b) of the Internal Revenue Code, as
amended, with respect to the issuance of the Restricted Shares and that the
Recipient has decided not to file a Section 83(b) election.

 

(b)           Withholding. The Recipient acknowledges and agrees that the
Company has the right to deduct from payments of any kind otherwise due to the
Recipient any federal, state, local or other taxes of any kind required by law
to be withheld with respect to the vesting of the Restricted Shares.  On each
date on which Restricted Shares vest, the Company shall deliver written notice
to the Recipient of the amount of withholding taxes due with respect to the
vesting of the Restricted Shares that vest on such date; provided, however, that
the total tax withholding cannot exceed the Company’s minimum statutory
withholding obligations (based on minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income).  The Recipient shall satisfy such tax
withholding obligations by making a cash payment to the Company on the date of
vesting of the Restricted Shares, in the amount of the Company’s withholding
obligation in connection with the vesting of such Restricted Shares.

 

9.             Miscellaneous.

 

(a)           No Right to Continued Employment.  The Recipient acknowledges and
agrees that, notwithstanding the fact that the vesting of the Restricted Shares
is contingent upon his or her continued employment by the Company, this
Agreement does not constitute an express or implied promise of continued
employment or confer upon the Recipient any rights with respect to continued
employment by the Company.

 

(b)           Governing Law.  This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws provisions.

 

--------------------------------------------------------------------------------

 

SCHEDULE B
FORM OF STOCK OPTION AGREEMENTS

 

SEE ATTACHED AGREEMENT

 

--------------------------------------------------------------------------------

 

SEPRACOR INC.

 

Form of Incentive Stock Option Agreement

Granted Under 2000 Stock Incentive Plan

 

1.             Grant of Option.

 

                This agreement evidences the grant by Sepracor Inc., a Delaware
corporation (the “Company”), on the Grant Date indicated on the preceding
Certificate of Stock Option Grant (the “Certificate”) to an employee,
consultant, or director of the Company (the “Participant”), of an option to
purchase, in whole or in part, on the terms provided herein and in the Company’s
2000 Stock Incentive Plan (the “Plan”), the number of shares (the “Shares”) of
common stock, $.10 par value per share,  of the Company (“Common
Stock”),indicated on the certificate at the price per Share indicated on the
Certificate. Unless earlier terminated, this option shall expire on the Grant
Expiration Date indicated on the Certificate (“Grant Expiration Date”).

 

                It is intended that the option evidenced by this agreement shall
not be an incentive stock option as defined in Section 422 of the Internal
Revenue Code of 1986, as amended, and any regulations promulgated thereunder
(the “Code”).  Except as otherwise indicated by the context, the term
“Participant”, as used in this option, shall be deemed to include any person who
acquires the right to exercise this option validly under its terms.

 

2.             Vesting Schedule.

 

                This option will become exercisable (“vest”) pursuant to the
Vesting Schedule indicated on the Certificate (“Vesting Schedule”).

 

                The right of exercise shall be cumulative so that to the extent
the option is not exercised in any period to the maximum extent permissible it
shall continue to be exercisable, in whole or in part, with respect to all
shares for which it is vested until the earlier of the Grant Expiration Date or
the termination of this option under Section 3 hereof or the Plan.

 

3.             Exercise of Option.

 

(a)            Form of Exercise. Each election to exercise this option shall be
in writing, signed by the Participant, and received by the Company at its
principal office, accompanied by this agreement, and payment in full in the
manner provided in the Plan. The Participant may purchase less than the number
of shares covered hereby, provided that no partial exercise of this option may
be for any fractional share.

 

(b)           Continuous Relationship with the Company Required.  Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Participant, at the time he or she exercises this option, is, and has been
at all times since the Grant Date, an [employee or officer of], or consultant or
advisor to, the Company or any parent or subsidiary of the Company as defined in
Section 424(e) or (f) of the Code (an “Eligible Participant”).

 

--------------------------------------------------------------------------------


 

(c)            Termination of Relationship with the Company. If the Participant
ceases to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Grant Expiration
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation.  Notwithstanding the foregoing, if, following the time the
Participant has ceased to be an Eligible Participant, but prior to the Grant
Expiration Date, the Participant materially breaches Section 6 or 7 of the
Employment Agreement between the Participant and the Company dated March 1, 2007
(the “Employment Agreement”), the right to exercise this option shall terminate
immediately upon written notice to the Participant from the Company describing
such violation.

 

(d)           Exercise Period Upon Death or Disability.  If the Participant dies
or becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior
to the Grant Expiration Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Grant
Expiration Date.

 

(e)            Discharge for Cause.  If the Participant, prior to the Grant
Expiration Date, is discharged by the Company for “cause” (as defined below),
the right to exercise this option shall terminate immediately upon the effective
date of such discharge.  “Cause” shall have the meaning set forth in the
Employment Agreement.

 

4.             Withholding.

 

                No Shares will be issued pursuant to the exercise of this option
unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option.

 

5.             Nontransferability of Option.

 

                This option may not be sold, assigned, transferred, pledged or
otherwise encumbered by the Participant, either voluntarily or by operation of
law, except by will or the laws of descent and distribution, and, during the
lifetime of the Participant, this option shall be exercisable only by the
Participant.

 

6.             Disqualifying Disposition.

 

                If the Participant diposes of Shares acquired upon exercise of
this option within two years from the Grant Date or one year after such Shares
were acquired pursuant to exercise of this option, the Participant shall notify
the Company in writing of such disposition.

 

--------------------------------------------------------------------------------


 

7.             Provisions of the Plan.

 

                This option is subject to the provisions of the Plan, a copy of
which is furnished to the Participant with this option.

 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

 

SEPRACOR INC.

 

 

 

By:

 

 

PARTICIPANT’S ACCEPTANCE

 

                The Participant hereby accepts the foregoing option and agrees
to the terms and conditions thereof.  The Participant hereby acknowledges
receipt of a copy of the Company’s 2000 Stock Incentive Plan.

 

 

 

Name:

 

--------------------------------------------------------------------------------

 

SEPRACOR INC.

 

Nonstatutory Stock Option Agreement
Granted Under 2000 Stock Incentive Plan

 

1.             Grant of Option.

 

This agreement evidences the grant by Sepracor Inc., a Delaware corporation (the
“Company”), on the Grant Date indicated on the preceding Certificate of Stock
Option Grant (the “Certificate”) to an employee, consultant, or director of the
Company (the “Participant”), of an option to purchase, in whole or in part, on
the terms provided herein and in the Company’s 2000 Stock Incentive Plan (the
“Plan”), the number of shares (the “Shares”) of common stock, $.10 par value per
share,  of the Company (“Common Stock”),indicated on the certificate at the
price per Share indicated on the Certificate. Unless earlier terminated, this
option shall expire on the Grant Expiration Date indicated on the Certificate
(“Grant Expiration Date”).

 

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”). 
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

 

2.             Vesting Schedule.

 

This option will become exercisable (“vest”) pursuant to the Vesting Schedule
indicated on the Certificate (“Vesting Schedule”).

 

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all shares for which it
is vested until the earlier of the Grant Expiration Date or the termination of
this option under Section 3 hereof or the Plan.

 

3.             Exercise of Option.

 

(a)           Form of Exercise. Each election to exercise this option shall be
in writing, signed by the Participant, and received by the Company at its
principal office, accompanied by this agreement, and payment in full in the
manner provided in the Plan. The Participant may purchase less than the number
of shares covered hereby, provided that no partial exercise of this option may
be for any fractional share.

 

(b)           Continuous Relationship with the Company Required.  Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Participant, at the time he or she exercises this option, is, and has been
at all times since the Grant Date, an [employee or officer of], or consultant or
advisor to, the Company or any parent or subsidiary of the Company as defined in
Section 424(e) or (f) of the Code (an “Eligible Participant”).

 

--------------------------------------------------------------------------------


 

(c)           Termination of Relationship with the Company. If the Participant
ceases to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Grant Expiration
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation.  Notwithstanding the foregoing, if, following the time the
Participant has ceased to be an Eligible Participant, but prior to the Grant
Expiration Date, the Participant materially breaches Section 6 or 7 of the
Employment Agreement between the Participant and the Company dated March 1, 2007
(the “Employment Agreement”), the right to exercise this option shall terminate
immediately upon written notice to the Participant from the Company describing
such violation.

 

(d)           Exercise Period Upon Death or Disability.  If the Participant dies
or becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior
to the Grant Expiration Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Grant
Expiration Date.

 

(e)           Discharge for Cause.  If the Participant, prior to the Grant
Expiration Date, is discharged by the Company for “cause” (as defined below),
the right to exercise this option shall terminate immediately upon the effective
date of such discharge.  “Cause” shall have the meaning set forth in the
Employment Agreement.

 

4.             Withholding.

 

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

 

5.             Nontransferability of Option.

 

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

 

6.             Provisions of the Plan.

 

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

 

SEPRACOR INC.

 

 

 

By:

 

 

 

PARTICIPANT’S ACCEPTANCE

 

The Participant hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The Participant hereby acknowledges receipt of a copy of
the Company’s 2000 Stock Incentive Plan.

 

 

 

Name:

 

--------------------------------------------------------------------------------

 

SCHEDULE C
FORM OF SEPARATION AGREEMENT AND RELEASE OF CLAIMS

 

 

SEE ATTACHED FORM

 

--------------------------------------------------------------------------------

 

FORM OF SEPARATION AGREEMENT AND RELEASE OF CLAIMS

 

In connection with your employment separation from Sepracor, Inc. (the
“Company”) on [INSERT TERMINATION DATE], and in order to receive the benefits as
set forth in Section 5 of the Employment agreement, this agreement must become
binding between you and the Company.  By signing and returning this agreement,
you will be entering into a binding agreement with the Company and will be
agreeing to the terms and conditions set forth in the numbered paragraphs below,
including the release of claims set forth in paragraph 1.  Therefore, you are
advised to consult with an attorney before signing this agreement and you have
been given more than twenty-one (21) days to do so.  If you sign this agreement,
you may change your mind and revoke your agreement during the seven (7) day
period after you have signed it.  If you do not so revoke, this agreement will
become a binding agreement between you and the Company upon the expiration of
the seven (7) day revocation period.

 

The following numbered paragraphs set forth the terms and conditions which will
apply if you timely sign and return this agreement and do not revoke it within
the seven (7) day revocation period:

 

1.                                       Mutual Releases - In consideration of
the payment of the severance benefits, which you acknowledge you would not
otherwise be entitled to receive, you hereby fully, forever, irrevocably and
unconditionally release, remise and discharge the Company, its officers,
directors, stockholders, corporate affiliates, subsidiaries, parent companies,
successors and assigns, agents and employees (each in their individual and
corporate capacities) (hereinafter, the “Released Parties”) from any and all
claims, charges, complaints, demands, actions, causes of action, suits, rights,
debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature which you ever had or now have against the Released Parties,
including, but not limited to, those claims arising out of your employment with
and/or separation from the Company, including, but not limited to, all claims
under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the
Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the Americans
With Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Family and Medical
Leave Act, 29 U.S.C. § 2601 et seq., the Worker Adjustment and Retraining
Notification Act (“WARN”), 29 U.S.C. § 2101 et seq., Section 806 of the
Corporate and Criminal Fraud Accountability Act of 2002, 18 U.S.C. § 1514(A),
the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.,
the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001
et seq., the Massachusetts Fair Employment Practices Act., M.G.L. c. 151B, § 1
et seq., the Massachusetts Civil Rights Act, M.G.L. c. 12, §§ 11H and 11I, the
Massachusetts Equal Rights Act, M.G.L. c. 93, § 102 and M.G.L. c. 214, § 1C, the
Massachusetts Labor and Industries Act, M.G.L. c. 149, § 1 et seq., the
Massachusetts Privacy Act, M.G.L. c. 214, § 1B, and the Massachusetts Maternity
Leave Act, M.G.L. c. 149, § 105D, all as amended; all common law claims
including, but not limited to, actions in tort, defamation and breach of
contract; all claims to any non-vested ownership interest in the Company,
contractual or otherwise, including, but not limited to, claims to stock or
stock options; and any claim or damage arising out of your employment with or

 

--------------------------------------------------------------------------------


 

separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above; provided, however, that nothing in this Agreement prevents you
from filing, cooperating with, or participating in any proceeding before the
EEOC or a state Fair Employment Practices Agency (except that you acknowledge
that you may not be able to recover any monetary benefits in connection with any
such claim, charge or proceeding).  Notwithstanding the foregoing, the release
set forth in this Section 1 shall not apply to (a) any claim to severance
benefits under the Employment Agreement or your rights under this agreement or
(b) any vested equity interest in the Company, including vested stock options.

 

The Company hereby fully, forever, irrevocably and unconditionally releases,
remises and discharges you from any and all claims, charges, complaints,
demands, actions, causes of action, suits, rights, debts, sums of money, costs,
accounts, reckonings, covenants, contracts, agreements, promises, doings,
omissions, damages, executions, obligations, liabilities and expenses (including
attorney’s fees and costs), of every kind and nature that the Company ever had
or now has against you as of the date of this agreement.

 

2.                                       Non-Disclosure, Non-Competition and
Non-Solicitation Obligations – You acknowledge and reaffirm your obligation to
keep confidential and not to disclose any and all non-public information
concerning the Company which you acquired during the course of your employment
with the Company, including, but not limited to, any non-public information
concerning the Company’s business affairs, business prospects and financial
condition, as is stated more fully in the [Name of the Non-Disclosure Agreement]
you executed at the inception of your employment, which remains in full force
and effect.  You further acknowledge and reaffirm your obligations under the
[Name of the Non-Competition and/or Non-Solicitation Agreement(s)] you
previously executed for the benefit of the Company at the inception of your
employment, which also remain(s) in full force and effect.

 

3.                                       Return of Company Property - You
confirm that you have returned to the Company all keys, files, records (and
copies thereof), equipment (including, but not limited to, computer hardware,
software and printers, wireless handheld devices, cellular phones, pagers,
etc.), Company identification, Company vehicles and any other Company-owned
property in your possession or control and have left intact all electronic
Company documents, including but not limited to, those that you developed or
helped develop during your employment.  You further confirm that you have
cancelled all accounts for your benefit, if any, in the Company’s name,
including but not limited to, credit cards, telephone charge cards, cellular
phone and/or pager accounts and computer accounts.

 

4.                                       Business Expenses and Compensation -
You acknowledge that you have been reimbursed by the Company for all business
expenses incurred in conjunction with the performance of your employment and
that no other reimbursements are owed to you.  You further acknowledge that you
have received payment in full for all services rendered in conjunction with your
employment by the Company and that no other compensation is owed to you except
as provided herein.

 

--------------------------------------------------------------------------------


 

5.                                       Non-Disparagement - You understand and
agree that, as a condition for payment to you of the consideration herein
described, you shall not make any false, disparaging or derogatory statements to
any media outlet, industry group, financial institution or current or former
employee, consultant, client or customer of the Company regarding the Company or
any of its directors, officers, employees, agents or representatives or about
the Company’s business affairs and financial condition; provided, however, that
nothing herein shall prevent you from making truthful disclosures to any
governmental entity or in any litigation or arbitration.

 

6.                                       Amendment - This agreement shall be
binding upon the parties and may not be modified in any manner, except by an
instrument in writing of concurrent or subsequent date signed by duly authorized
representatives of the parties hereto.  This agreement is binding upon and shall
inure to the benefit of the parties and their respective agents, assigns, heirs,
executors, successors and administrators.

 

7.                                       Waiver of Rights - No delay or omission
by the Company in exercising any right under this agreement shall operate as a
waiver of that or any other right.  A waiver or consent given by the Company on
any one occasion shall be effective only in that instance and shall not be
construed as a bar or waiver of any right on any other occasion.

 

8.                                       Validity - Should any provision of this
agreement be declared or be determined by any court of competent jurisdiction to
be illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be affected thereby and said illegal or invalid part, term or
provision shall be deemed not to be a part of this agreement.

 

9.                                       Cooperation – You agree to cooperate
with the Company in the investigation, defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Company.  Your cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with the
Company’s counsel to prepare for discovery or any mediation, arbitration, trial,
administrative hearing or other proceeding or to act as a witness when
reasonably requested by the Company at mutually agreeable times and at locations
mutually convenient to you and the Company.  You also agree to cooperate with
the Company in the transitioning of your work, and will be available to the
Company for this purpose or any other purpose reasonably requested by the
Company.

 

10.                                 Tax Provision – In connection with the
severance benefits provided to you pursuant to this agreement, the Company shall
withhold and remit to the tax authorities the amounts required under applicable
law, and you shall be responsible for all applicable taxes with respect to such
severance benefits under applicable law.  You acknowledge that you are not
relying upon advice or representation of the Company with respect to the tax
treatment of any of the severance benefits.

 

11.                                 Section 409A - No payments that may be made
pursuant to this agreement that constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Internal Revenue Code and the guidance
issued thereunder (“Section 409A”) may be accelerated or deferred by the Company
or by you.  Notwithstanding anything else to the

 

--------------------------------------------------------------------------------


 

contrary in this agreement, to the extent that any of the payments that may be
made hereunder constitute “nonqualified deferred compensation”, within the
meaning of Section 409A and you are a “specified employee” upon your separation
(as defined under Section 409A), any such payment shall be delayed following
your separation date if, absent such delay, such payment would otherwise be
subject to penalty under Section 409A.  In any event, the Company makes no
representation or warranty and shall have no liability to you or to any other
person if any provisions of this agreement are determined to constitute
“nonqualified deferred compensation” subject to Section 409A but do not satisfy
the requirements of that section.

 

12.                                 Nature of Agreement - You understand and
agree that this agreement is a severance agreement and does not constitute an
admission of liability or wrongdoing on the part of the Company.

 

13.                                 Acknowledgments - You acknowledge that you
have been given at least twenty-one (21) days to consider this agreement and
that the Company advised you to consult with an attorney of your own choosing
prior to signing this agreement.  You understand that you may revoke this
agreement for a period of seven (7) days after you sign this agreement, and the
agreement shall not be effective or enforceable until the expiration of this
seven (7) day revocation period.  You understand and agree that by entering into
this agreement you are waiving any and all rights or claims you might have under
The Age Discrimination in Employment Act, as amended by The Older Workers
Benefit Protection Act, and that you have received consideration beyond that to
which you were previously entitled.

 

14.                                 Voluntary Assent - You affirm that no other
promises or agreements of any kind have been made to or with you by any person
or entity whatsoever to cause you to sign this agreement, and that you fully
understand the meaning and intent of this agreement.  You state and represent
that you have had an opportunity to fully discuss and review the terms of this
agreement with an attorney.  You further state and represent that you have
carefully read this agreement, understand the contents herein, freely and
voluntarily assent to all of the terms and conditions hereof, and sign your name
of your own free act.

 

15.                                 Applicable Law - This agreement shall be
interpreted and construed by the laws of the Commonwealth of Massachusetts,
without regard to conflict of laws provisions.  You hereby irrevocably submit to
and acknowledge and recognize the jurisdiction of the courts of the Commonwealth
of Massachusetts, or if appropriate, a federal court located in Massachusetts
(which courts, for purposes of this agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this agreement or the subject matter hereof.

 

16.                                 Entire Agreement - This agreement contains
and constitutes the entire understanding and agreement between the parties
hereto with respect to your severance benefits and the settlement of claims
against the Company and cancels all previous oral and written negotiations,
agreements, commitments and writings in connection therewith. Nothing in this
paragraph, however, shall modify, cancel or supersede your obligations set forth
in paragraph 2 herein.

 

--------------------------------------------------------------------------------


 

SEPRACOR INC.

 

 

 

By:

 

 

 

Name:

 

Title:

 

I hereby agree to the terms and conditions set forth above.  I have been given
at least twenty-one (21) days to consider this agreement and I have chosen to
execute this on the date below.  I intend that this agreement become a binding
agreement between me and the Company if I do not revoke my acceptance in seven
(7) days by notifying                                                in writing.

 

 

 

Date

 

Employee Name:

 

 

 

--------------------------------------------------------------------------------

 

SEPRACOR INC.

 

 

December 23, 2008

 

Adrian Adams

322 Winfield Road

Devon, Pennsylvania  19333

 

Dear Adrian:

 

In order to ensure compliance with Section 409A of the Internal Revenue Code of
1986, as amended, Sepracor Inc., a Delaware corporation (the “Company”), and you
hereby agree to amend the Executive Retention Agreement dated as of March 1,
2007  by and between the Company and you (the “Retention Agreement”), as set
forth on Exhibit A hereto, and to further amend the Amended and Restated
Employment Agreement dated as of November 6, 2008 by and between the Company and
you (the “Employment Agreement”), as set forth on Exhibit B hereto.

 

Except as modified by this letter, all other terms and conditions of the
Retention Agreement and Employment Agreement shall remain in full force and
effect.  This letter may be executed in counterparts, each of which shall be
deemed to be an original, and all of which shall constitute one and the same
document.

 

 

Very truly yours,

 

 

 

 

 

SEPRACOR INC.

 

 

 

 

 

By:

/s/ Timothy J. Barberich

 

 

Name: Timothy J. Barberich

 

 

Title: Chairman of the Board

 

Acknowledged and agreed:

 

 

 

 

 

 

 

 

/s/ Adrian Adams

 

 

Adrian Adams

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Retention Agreement

 

1.               Section 4.1 of the Retention Agreement be and hereby is deleted
in its entirety and the following is inserted in lieu thereof:

 

“4.1         Stock Acceleration.  If the Change in Control Date occurs during
the Term, then, effective upon the Change in Control Date, (a) each outstanding
option to purchase shares of Common Stock of the Company held by the Executive
shall vest and become immediately exercisable in full and shares of Common Stock
of the Company received upon exercise of any options will no longer be subject
to a right of repurchase by the Company, (b) each outstanding restricted stock
award shall be deemed to be fully vested and will no longer be subject to a
right of repurchase by the Company and (c) notwithstanding any provision in any
applicable option agreement to the contrary, if Executive’s employment is
terminated in connection with, in anticipation of, or within six months after a
Change in Control, each such option shall continue to be exercisable by the
Executive (to the extent such option was exercisable on the Change in Control
Date) for a period of six months following the date of termination of such
employment but not later than the expiration date of such option.”

 

2.               Section 4.3(a) of the Retention Agreement be and hereby is
amended by deleting the last sentence in its entirety and inserting the
following in lieu thereof:

 

“Within 90 days after the due date of each Contingent Compensation Payment to
the Executive but no later than the end of the year following the year in which
the Executive paid the Excise Tax, the Company shall pay to the Executive, in
cash, the Gross-Up Payment with respect to such Contingent Compensation Payment,
in the amount determined pursuant to this Section 4.3(a).”

 

3.               Section 5.3 of the Retention Agreement by and hereby is amended
by adding the following at the end of the paragraph:

 

“Notwithstanding the foregoing, if the continued payment of base salary and/or
continued provision of benefits to Executive pending resolution of any dispute
would cause the Executive to become subject to penalties, interest or other
adverse tax consequences under Section 409A, then (i) the Executive shall be
entitled to the payments and benefits at the time and in the manner set forth in
Section 4 hereof and (ii) following the resolution of the dispute if the
payments made and/or benefits provided to the Executive under clause (i) exceed
the amount that the Executive is entitled to receive pursuant to Section 4, the
excess of such amount shall be repaid (with interest at the applicable Federal
rate provided for in Section 7872(f)(2)(A) of the Code) by the Executive to the
Company within 60 days of the resolution of the dispute.”

 

4.               Section 7 of the Retention Agreement be and hereby is amended
by deleting “111 Locke Drive” and replacing it with “84 Waterford Drive”.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Employment Agreement

 

1.               Any Annual Bonus or Pro Rata Bonus payable to you under the
Employment Agreement will be paid to you no later than March 15th of the
calendar year following the year in which you earned such bonus.

 

2.               Section 5.3 of the Employment Agreement be and hereby is
amended by deleting the last sentence in its entirety and inserting the
following in lieu thereof:

 

“In addition, the Company shall permit Executive or Executive’s estate or
representative to exercise the vested stock option portion of the Initial Grant
for a period of no less than one year after any such termination of employment
but not later than the expiration date of such option.”

 

3.               Section 5.4 of the Employment Agreement be and hereby is
amended by deleting the second sentence in its entirety and inserting the
following in lieu thereof:

 

“In addition, provided the Executive executes the Separation Agreement and any
applicable revocation period with respect to the Separation Agreement has
expired on or before the 60th day following the date of Executive’s termination
of employment (the “Payment Commencement Date”), the Company shall (1) continue
to pay the Executive the Base Salary for twenty four (24) months in accordance
with the Company’s regular payroll practices, commencing on the Payment
Commencement Date (provided, however, that if the Separation Agreement has been
signed, and any applicable revocation period has expired, on or before the
30th day following the date of the Executive’s termination of employment, then
the payments may commence on such 30th day, unless the Payment Commencement Date
occurs in the calendar year following the year in which the Executive’s
employment is terminated, in which case the payments shall commence no earlier
than January 1 of such subsequent year); (2) pay the Executive a Pro Rata Bonus;
(3) pay the Executive, in bi-weekly installments, over a twenty four month
period, commencing on the Payment Commencement Date (provided, however, that if
the Separation Agreement has been signed, and any applicable revocation period
has expired, on or before the 30th day following the date of the Executive’s
termination of employment, then the payments may commence on such 30th day,
unless the Payment Commencement Date occurs in the calendar year following the
year in which the Executive’s employment is terminated, in which case the
payments shall commence no earlier than January 1 of such subsequent year), an
amount equal in the aggregate to two (2) times the average Annual Bonus earned
for the two years prior to the date of his termination (in the event Executive
has not been employed for a sufficient period to earn two such bonuses, such
calculation shall be made assuming Executive earned a bonus for any such year at
a target level of performance (taking into account any minimum bonus amount));
(4) provide to the Executive for two (2) years following the date of his
termination payment of COBRA premiums for medical, dental, and vision benefits
pursuant to plans maintained by the Company under which Executive and/or
Executive’s family is eligible to receive benefits; provided, however, that,
notwithstanding the foregoing, the benefits described in this subsection may be
discontinued prior the end of the period, but only to the extent, that Executive
receives substantially similar benefits from a subsequent employer; and
(5) permit Executive to exercise the stock option portion of the Initial Grant
for a period of no less than six months after the date of termination but not
later than the expiration date of such option.”

 

--------------------------------------------------------------------------------
